DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1-8 are presented for examination.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Steve Y. Cho (44,612) on 06/10/2021.
1. (Currently Amended) A calculation method to judge a best solution of refinement parameters for a powder diffraction pattern, comprising: 
2. (Currently Amended) A calculation method to judge a better solution of refinement parameters for a powder diffraction pattern, comprising: 
3. (Currently Amended) A calculation method to judge a best solution of refinement parameters for a powder diffraction pattern, comprising: 
4. (Currently Amended)   A calculation program to judge a best solution of refinement parameters for a powder diffraction pattern, comprising: 
5. (Currently Amended)  A calculation program to judge a better solution of refinement parameters for a powder diffraction pattern, comprising: 
6. (Currently Amended) A calculation program to judge a best solution of refinement parameters for a powder diffraction pattern, comprising: 
7. (Currently Amended) A calculation method to judge the best solution of refinement parameters for a powder diffraction pattern, comprising calculating a criterion relating to information along the x-axis of the data, 
8.    (Currently Amended) A calculation program to judge the best solution of refinement parameters for a powder diffraction pattern, comprising calculating a criterion relating to information along the x-axis of the data, .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because  the claimed invention is directed to a judicial exception (i.e., of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites: A) calculating converged values for the refinement parameters; and B) judging the best converged values to calculate a criterion from peak-shift parameters in the converged values and C) to judge whether the above converged values are the true values or not. Steps A), B), C) merely calculate or evaluate converged values and make decisions or judgements on the converged values. As such, Steps A-C
Claim 2 recites: A) calculating converged values to calculate at least two sets of converged values of the refinement parameters for the powder diffraction pattern;  B) judging the best converged values to calculate at least two criteria from peak-shift parameters in the converged values and C) to judge whether the above sets of the converged values are the true values or not; and  D) selecting a better solution to select the converged values which are closer to the true solution among several sets of the by using at least two criteria. Steps A), B), C), D) merely calculate or evaluate converged values and make decisions or judgements on the converged values. As such, Steps A-D can be performed in the human mind as human can calculate values and make decisions or judgements based on the calculated values. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. There are no additional elements in the claim that amount to significantly more than the abstract idea. Accordingly, the claim is not eligible.
Claim 3 recites: A) calculating converged values to calculate at least three sets of converged values of the refinement parameters for the powder diffraction pattern; B) judging the best converged values to calculate at least three criteria from peak-shift parameters in the converged values and C) to judge whether the above sets of the converged values are the true values or not; and D) calculating the global solution to judge which converged values is the true global solution among several sets of the converged values by using at least three criteria. Steps A), B), C), D) merely calculate or evaluate converged values and make decisions or judgements on the converged values. As such, Steps A-D
Claim 4 recites:  A calculation program to judge a best solution of refinement parameters for a powder diffraction pattern, comprising: A) calculating converged values for the refinement parameters; and B) judging the best converged values to calculate a criterion from peak-shift parameters in the converged values and to C) judge whether the above converged values are the true values or not. Steps A), B), C) merely calculate or evaluate converged values and make decisions or judgements on the converged values. As such, Steps A-C can be performed in the human mind as human can calculate values and make decisions or judgements based on the calculated values. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. There are no additional elements in the claim that amount to significantly more than the abstract idea. Accordingly, the claim is not eligible.
Claim 5 recites: A calculation program to judge a better solution of refinement parameters for a powder diffraction pattern, comprising: A) calculating converged values to calculate at least two sets of converged values of the refinement parameters for the powder diffraction pattern; B) judging the best converged values to calculate at least two criteria from peak-shift parameters in the converged values and C) to judge whether the above sets of the converged values are the true values or not; D) and selecting a better solution to select the converged values which are closer to the true solution among several sets of the by using at least two criteria. Steps A), B), C), D) merely calculate or evaluate converged values and make decisions or judgements on the converged values. As such, Steps A-D 
  Claim 6 recites: A calculation program to judge a best solution of refinement parameters for a powder diffraction pattern, comprising: A) calculating converged values to calculate at least three sets of converged values of the refinement parameters for the powder diffraction pattern; B) judging the best converged values to calculate at least three criteria from peak-shift parameters in the converged values and C) to judge whether the above sets of the converged values are the true values or not; and D) calculating a global solution to judge which converged values is the true global solution among several sets of the converged values by using at least three criteria. Steps A), B), C), D) merely calculate or evaluate converged values and make decisions or judgements on the converged values. As such, Steps A-D can be performed in the human mind as human can calculate values and make decisions or judgements based on the calculated values. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. There are no additional elements in the claim that amount to significantly more than the abstract idea. Accordingly, the claim is not eligible.
Claim 7 recites: A) calculating a criterion relating to information along the x-axis of the data, directly from the peak-shift parameters and the lattice parameters, B) wherein “the x-axis of the data” indicates a physical quantity which corresponds to the space lattice of the unit cell such as a diffraction angle or time-of-flight. Steps A), B) merely calculate values. As such, Steps A-B can be performed in the human mind as human can calculate. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. There are no additional elements in the claim that amount to significantly more than the abstract idea. Accordingly, the claim is not eligible.
Claim 8 recites: calculating a criterion relating to information along the x-axis of the data, directly from the peak-shift parameters and the lattice parameters. The calculating step can be performed in the human mind as human can calculate. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer 
Claims 4-6 are rejected under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter. The Claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed a calculation program. One of ordinary skill in the art would interpret a calculation program to be software per se. As such, a calculation program is not process, machine, manufacture, or composition of matter, or any new useful improvement thereof. Accordingly, claim 4-6 are not eligible.

Allowable Subject Matter
Claims 1-8 would be allowable when the 101 rejection is overcome.
The following is an examiner’s statement of reasons for allowance:
Regarding independent 1, Yaghi et al. disclose: powder X-ray diffraction (para. [0244]), performing Rietveld refinements obtaining convergent refinements with satisfactory residual values (para. [0244]). Yaghi et al. fail to teach, disclose, suggest or make obvious: calculating converged values for the refinement parameters; and judging the best converged values to calculate a criterion from peak-shift parameters in the converged values and to judge whether the above converged values are the true values or not.
Regarding independent 2, Yaghi et al. disclose: powder X-ray diffraction (para. [0244]), performing Rietveld refinements obtaining convergent refinements with satisfactory residual values (para. [0244]). Yaghi et al. fail to teach, disclose, suggest or make obvious: calculating converged values to calculate at least two sets of converged values of the refinement parameters for the powder diffraction pattern;  judging the best converged values to calculate at least two criteria from peak-shift parameters in the converged values and to judge whether the above sets of the converged values are the true values or not; and  selecting a better solution to select the converged values which are closer to the true solution among several sets of the by using at least two criteria.
Regarding independent 3, Yaghi et al. disclose: powder X-ray diffraction (para. [0244]), performing Rietveld refinements obtaining convergent refinements with satisfactory residual values (para. [0244]). Yaghi et al. fail to teach, disclose, suggest or make obvious: calculating converged values to calculate at least three sets of converged values of the refinement parameters for the powder diffraction pattern;  judging the best converged values to calculate at least three criteria from peak-shift parameters in the converged values and to judge whether the above sets of the converged values are the true values or not; and calculating the global solution to judge which converged values is the true global solution among several sets of the converged values by using at least three criteria.
Regarding independent 4, Yaghi et al. disclose: powder X-ray diffraction (para. [0244]), performing Rietveld refinements obtaining convergent refinements with satisfactory residual values (para. [0244]). Yaghi et al. fail to teach, disclose, suggest or make obvious: calculating converged values for the refinement parameters; and judging the best converged values to calculate a criterion from peak-shift parameters in the converged values and to judge whether the above converged values are the true values or not.
Regarding independent 5, Yaghi et al. disclose: powder X-ray diffraction (para. [0244]), performing Rietveld refinements obtaining convergent refinements with satisfactory residual values (para. [0244]). Yaghi et al. fail to teach, disclose, suggest or make obvious: calculating converged values to calculate at least two sets of converged values of the refinement parameters for the powder diffraction pattern;  judging the best converged values to calculate at least two criteria from peak-shift parameters in the converged values and to judge whether the above sets of the converged values are the true values or not; and  selecting a better solution to select the converged values which are closer to the true solution among several sets of the by using at least two criteria
Regarding independent 6, Yaghi et al. disclose: powder X-ray diffraction (para. [0244]), performing Rietveld refinements obtaining convergent refinements with satisfactory residual values (para. [0244]). Yaghi et al. fail to teach, disclose, suggest or make obvious: calculating converged values to calculate at least three sets of converged values of the refinement parameters for the powder diffraction pattern;  judging the best converged values to calculate at least three criteria from peak-shift parameters in the converged values and to judge whether the above sets of the converged values are the true values or not; and calculating a global solution to judge which converged values is the true global solution among several sets of the converged values by using at least three criteria.
Regarding independent 7, Yaghi et al. disclose: powder X-ray diffraction (para. [0244]), performing Rietveld refinements obtaining convergent refinements with satisfactory residual values (para. [0244]). Yaghi et al. fail to teach, disclose, suggest or make obvious: calculating a criterion relating to information along the x-axis of the data, directly from the peak-shift parameters and the lattice parameters, wherein “the x-axis of the data” indicates a physical quantity which corresponds to the space lattice of the unit cell such as a diffraction angle or time-of-flight.
Regarding independent 8, Yaghi et al. disclose: powder X-ray diffraction (para. [0244]), performing Rietveld refinements obtaining convergent refinements with satisfactory residual values (para. [0244]). Yaghi et al. fail to teach, disclose, suggest or make obvious: calculating a criterion relating to information along the x-axis of the data, directly from the peak-shift parameters and the lattice parameters.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAMADOU FAYE/Examiner, Art Unit 2884